Exhibit 21.1 Subsidiaries of the Registrant Name State of Incorporationor organization Ambar Lone Star Fluid Services LLC Texas Patterson Petroleum LLC Texas Patterson UTI Energy Arabia DMCC UAE Patterson UTI International Saudi Arabia Limited Kingdom of Saudi Arabia Patterson-UTI Drilling Canada Limited Nova Scotia Patterson-UTI Drilling Company LLC Texas Patterson-UTI Drilling International, Inc. Delaware Patterson-UTI International (Netherlands) Coöperatief U.A. The Netherlands Patterson-UTI International Holdings (BVI) Limited British Virgin Islands Patterson-UTI International Holdings (Netherlands) One B.V. The Netherlands Patterson-UTI International Holdings (Netherlands) Two B.V. The Netherlands Patterson-UTI International Holdings GP (BVI), Inc. British Virgin Islands Patterson-UTI International Holdings GP 1 LLC Delaware Patterson-UTI International Holdings, Inc. Delaware Patterson-UTI International (Kuwait) Limited British Virgin Islands Patterson-UTI Management Services, LLC Delaware PTEN International Holdings (Netherlands) 1 C.V. The Netherlands PTEN International Leasing (Netherlands) 2 C.V. The Netherlands Universal Pressure Pumping, Inc. Delaware Universal Well Services, Inc. Delaware
